DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 has been considered by the examiner.

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims that show how the amendments avoid such references.

Allowable Subject Matter
Claims 1-10,12-15,18, 19, 21, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: 
	“a base substrate;
	a module stack comprising:
		a first module on the base substrate, the first module comprising the substrate, the device stack, the first and second internal interconnects, and the encapsulant; and
		a second module on the first module, the second module comprising a second substrate with a second cavity, a second device stack in the second cavity, and a second encapsulant covering the second device stack and filling the second cavity;
a base encapsulant covering the base substrate and the module stack; and
an underfill in the base encapsulant between the first module and the second module,
and between a top side of the base substrate and a bottom side of the first module and
contacting a sidewall of the first module and a sidewall of the second module” in combination of all of the limitations of claim 1. Claims 2-10,12-15, 21,23 and 24 include all of the limitations of claim 1.
	Regarding claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method comprising: 
	“providing a base substrate; 
 	providing a module stack comprising: 
		a first module on the base substrate, the first module comprising the substrate, the device stack, the first and second internal interconnects, the encapsulant, and a first module terminal at a top side of the first module; 
		a second module on the first module, the second module comprising a second substrate with a second cavity, a second device stack in the second cavity, a second encapsulant covering the second device stack and filling the second cavity, and a second module terminal at a top side of the second module; 
		a third module on the second module, the third module comprising a third substrate with a third cavity, a third device stack in the third cavity, a third encapsulant covering the third device stack and filling the third cavity, and a third module terminal at a top side of the third module; and 
		an offset configuration where: the second module leaves exposed the first module terminal; and the third module leaves exposed the second module terminal; 
	providing a first module interconnect coupling the base substrate with the module stack; Page 8 Appl. Number: 16/429,553Docket No.: CK-63846 Filing Date: Jun. 3, 2019 
Title: SEMICONDUCTOR DEVICES AND RELATED METHODS 	providing a second module interconnect coupling one of the first, second, or third module terminals to another one of the first, second, or third module terminals; 
	providing a base encapsulant covering the base substrate, the module stack, the first and second module interconnects, and the first, second, and third module terminals; and 
	providing an underfill in the base encapsulant between the first module and the second module, and between a top side of the base substrate and a bottom side of the first module and contacting a sidewall of the first module and a sidewall of the second module” in combination of all of the limitations of claim 18. Claim 19 includes all of the limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818